Paterson, J., dissenting.
I am unable to concur in the order affirming the judgment. While it is true that in cases of this kind the jury may be satisfied from the testimony of witnesses other than the prosecutor, or from all the circumstances in the case, that the representations induced the injured party to part with his property, yet the fact is one which, like every other element in a criminal offense, must be proved beyond a reasonable doubt. In this case the evidence is so overwhelmingly in favor of the defendant, not only upon that matter, but upon the question as to whether or not the representations alleged were in fact made, that I think the judgment of conviction ought not to be permitted to stand. There are no circumstances, except the fact that money was paid to the defendant, tending to show that he was induced by defendant’s representations to pay the money. The evidence tended strongly to show that Dong Toy had lent the defendant the sum of forty dollars, and upon the refusal of the latter to pay him that amount, had resorted to criminal proceedings to coerce payment. He sued the defendant in the justice’s court for $150, and attached the laundry he claims to have purchased. Although he visited the laundry at the time he claims to have made the purchase, December 6th, and •again several days after the purchase, when he conversed with Hong Sing, one of the proprietors of the laundry, he made no claim thereto. I do not lose sight of the rule, so often applied here, that this court will not interfere where there is a substantial conflict in the evidence; but *44after reading the statement of the evidence contained in the record, several times, I am unable to see how the jurors, giving to the evidence that fair and impartial consideration which is due in every criminal case, could say they had an abiding conviction as to the guilt of the defendant,—that his guilt was established to a moral certainty, beyond a reasonable doubt.